Title: [Diary entry: 25 November 1789]
From: Washington, George
To: 

Wednesday 25th. Exercised on Horse-back between Breakfast & dinner—in which returning I called upon Mr. Jay and Genl. Knox on business and made informal visits to the Govr., Mr. Izard, Genl. Schuyler, and Mrs. Dalton. The following Company dined with me. viz. Doctr. Johnson & Lady and daughter (Mrs. Neely)—Mr. Izard & Lady & Son—Mr. Smith (So. Carolina) & Lady—Mr. Kean & Lady and the Chief Justice Mr. Jay. After which I went with Mrs. Washington to the Dancing Assembly at which I stayed until 10 Ock.